81 F.3d 169
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Douglas T. RUSSELL;  Daniel J. Swanson;  Joshua Lark,Plaintiffs-Appellants,v.JOHN GILLIS;  CALIFORNIA BOARD OF PRISON TERMS, Defendants-Appellees.
No. 94-17135.
United States Court of Appeals, Ninth Circuit.
Submitted March 26, 1996.*Decided March 29, 1996.

Before:  GOODWIN, WIGGINS, and O'SCANNLAIN, Circuit Judges.


1
MEMORANDUM**


2
California state prisoners Douglas T. Russell, Daniel J. Swanson, and Joshua Lake appeal pro se the district court's order staying their civil rights action pending their pursuit of habeas corpus relief.   We vacate and remand.


3
The appellants seek damages and declaratory and injunctive relief on the basis that their constitutional rights were violated when they were denied parole dates.   They contend the district court erred by requiring them to seek habeas relief because they challenge the decision-making process rather than the outcome of parole proceedings.   This contention has merit.   See Fierro v. Gomez, No. 94-16775, slip op. 1843, 1854 (9th Cir.  Feb. 21, 1996) ("Our court has defined the appropriate situation in which to seek habeas relief as 'whenever the requested relief requires as its predicate a determination that a sentence currently being served is invalid or unconstitutionally long.' ")  (quoting Young v. Kenny, 907 F.2d 874, 876 (9th Cir.1990), cert. denied, 498 U.S. 1126 (1991)).   The appellants' challenges to the parole process are cognizable under 42 U.S.C. § 1983 because these claims do not require the district court "to determine the constitutional validity of [the appellants'] continuing confinement."  See Gotcher v. Wood, 66 F.3d 1097, 1099 (9th Cir.1995) (citing Heck v. Humphrey, 114 S.Ct. 2364, 2370, 2372 (1994)), petition for cert. filed, 64 U.S.L.W. 3605 (U.S. Feb. 26, 1996) (No. 95-1385).


4
Accordingly, we VACATE the district court's order and REMAND for the district court to consider the appellants' challenges to parole procedures.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3